          Case 1:19-cr-00499-RA Document 53
                                         52 Filed 08/28/20 Page 1 of 1
                                         LAW OFFICES
                         CHRISTOPHER MADIOU
WOOLWORTH BUILDING                                                            P (917) 408 - 6484
233 BROADWAY – SUITE 2208                                                     F (212) 571 - 9149
NEW YORK, NY 10279                                                      CHRIS@MADIOULAW.COM
                                     WWW.MADIOULAW.COM



                                                                   August 28, 2020

The Honorable Ronnie Abrams
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


               Re: Bail modification - U.S. v. Jorge Acosta Rodriguez, 19 Cr. 499 (RA)

Dear Judge Abrams,

        I represent Jorge Acosta Rodriguez in the above-mentioned case. Mr. Acosta Rodriguez
is currently released on bail and is participating in the SDNY Young Adult Opportunity
Program.

       I respectfully ask the Court to modify Mr. Acosta’s bail conditions so that he may travel
to New Jersey for employment purposes. Pretrial Officer Rena Bolin has specifically requested
this modification to accommodate a job opportunity Mr. Acosta Rodriguez has with a roofing
company. I am also informed by AUSA Daniel Nessim that the government has no objection to
the proposed modification.

       Thank you in advance for your consideration.


                                     Sincerely,



                                     Christopher Madiou
                                     Counsel for Jorge Acosta Rodriguez



Cc:    AUSA Daniel Nessim (via ECF)                                  Application granted.
       U.S. Pretrial Services Officer Rena Bolin (via email)
                                                                     SO ORDERED.


                                                                     ____________________
                                                                     Ronnie Abrams, U.S.D.J.
                                                                     August 28, 2020
